Exhibit 10.1

AMENDMENT NO. 9 TO

LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 9 TO LOAN AND SECURITY AGREEMENT (“Amendment No. 9”) dated as of
June 29, 2011, by and among Wells Fargo Bank, National Association (“Wells
Fargo”), successor by merger to Wachovia Bank, National Association, successor
by merger to Congress Financial Corporation (Florida), in its capacity as agent
pursuant to the Loan Agreement (as hereinafter defined) acting for and on behalf
of the financial institutions which are parties thereto as lenders (in such
capacity, “Agent”), the financial institutions which are parties to the Loan
Agreement as lenders (individually, each a “Lender” and collectively, “Lenders”)
and Trailer Bridge, Inc. (“Borrower”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders and Borrower have entered into financing arrangements
pursuant to which Lenders (or Agent on behalf of Lenders) have made and may make
loans and advances and provide other financial accommodations to Borrower as set
forth in the Loan and Security Agreement, dated April 23, 2004, by and among
Agent, Lenders and Borrower, as amended by Amendment No. 1 to Loan and Security
Agreement, dated as of September 10, 2004, Amendment No. 2 to Loan and Security
Agreement, dated as of December 1, 2004, Amendment No. 3 to Loan and Security
Agreement, dated as of December 22, 2004, Amendment No. 4 and Waiver to Loan and
Security Agreement, dated as of November 1, 2006, Amendment No. 5 to Loan and
Security Agreement, dated April 23, 2007, Amendment No. 6 to Loan and Security
Agreement, dated as of June 14, 2007, Amendment No. 7 to Loan and Security
Agreement, dated as of March, 2008 and Amendment No. 8 to Loan and Security
Agreement, dated as of October 9, 2008 (as the same now exists and may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced the
“Loan Agreement”), and the other agreements, documents and instruments referred
to therein or at any time executed and/or delivered in connection therewith or
related thereto, including, but not limited to, this Amendment No. 9 (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Financing Agreements”);

WHEREAS, Borrower has advised Agent and Lenders that it (i) anticipates that, as
of the quarter ended June 30, 2011, it will have Excess Availability of less
than $3,000,000, and will fail to meet the Fixed Charge Coverage Ratio of 1:0 to
1:0 required by Section 9.17 of the Loan Agreement and (ii) may have made
Capital Expenditures during its fiscal year ending 2011 in excess of the limit
thereon set forth in Section 9.18 of the Loan Agreement;

WHEREAS, Borrower has requested that Agent and Lenders not test Borrower’s
compliance with Section 9.17 of the Loan Agreement for the four consecutive
fiscal quarter period ending June 30, 2011 or test Borrower’s compliance with
the covenant set forth in Section 9.18 of the Loan Agreement until September 30,
2011 as hereinafter provided;

WHEREAS Agent and Lenders are agreeable to such requests, subject to the terms
and subject to the conditions contained herein; and



--------------------------------------------------------------------------------

WHEREAS, by this Amendment No. 9, Agent, Lenders, and Borrower wish and intend
to evidence such waivers and amendments.

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions.

1.1 Additional Definitions. As used herein, the following terms shall have the
respective meanings given to them below and the Loan Agreement and the other
Financing Agreements are hereby amended to include, in addition and not in
limitation, the following definition:

(a) “Amendment No. 9” shall mean Amendment No. 9 to Loan and Security Agreement,
dated as of June 29, 2011, by and among Borrower, Agent and Lenders, as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(b) “Amendment No. 9 Effective Date” shall mean June 29, 2011.

(c) “Term Loan Lenders” shall mean, individually or collectively, one or more
lenders, acceptable to Agent, that may make term loans to Borrower, subject to
the terms and conditions set forth in Amendment No. 9 and as contemplated
thereby.

1.2 Amendment to Definitions. The definition of “Interest Rate” in
Section 1.66(a) of the Loan Agreement is hereby amended by deleting such Section
in its entirety and substituting the following therefor:

“(a) Subject to clause (b) of this definition below, as to Revolving Loans which
are Prime Rate Loans, a rate equal to two (2%) percent in excess of the Prime
Rate, and”

1.3 Interpretation. For purposes of this Amendment No. 9, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Loan Agreement as amended by this Amendment No. 9.

2. Loans. Section 2.1 of the Loan Agreement is hereby amended by adding the
following new subsection at the end of such Section:

“(d) From and after the Amendment No. 9 Effective Date, Borrower shall not
request, and Agent and Lenders shall not be required to make, Eurodollar Loans.”

3. Indebtedness. Section 9.9 of the Loan Agreement is hereby amended by adding
the following new subsection (j) at the end of such Section:

 

2



--------------------------------------------------------------------------------

“(j) Indebtedness of Borrower to Term Loan Lenders in an aggregate original
principal amount not to exceed $105,000,000 (less the aggregate amount of all
repayments, repurchases or redemptions, whether optional or mandatory, in
respect thereof, plus interest thereon at the rate provided for in such
agreement or instrument as in effect on the date hereof) evidenced by a credit
agreement, in form and substance satisfactory to Agent, between Term Loan
Lenders and Borrower and subject to such amendments to the Loan Agreement and
such other agreements, documents and instruments, each in form and substance
satisfactory to Agent, as Agent may require with respect thereto including,
without limitation, subordination or intercreditor and subordination agreements,
as applicable.”

4. Fixed Charge Coverage Ratio/Excess Availability. Section 9.17 of the Loan
Agreement is hereby amended by deleting such Section in its entirety and
substituting the following therefor:

“(a) At any time the aggregate Excess Availability of Borrower is less than
$3,000,000, the Fixed Charge Coverage Ratio, as of the last day of the
immediately preceding four consecutive fiscal quarter period for which Agent has
received financial statements in accordance herewith, shall not be less than
1.0:1.0.

(b) Borrower shall not, for any period set forth below, permit Excess
Availability at any time during such period to be less than the amount set forth
below opposite such period:

 

Period

   Minimum Excess Availability

7/1/11 - 7/31/11

   $ 500,000

8/1/11 - 8/7/11

   $ 600,000

8/8/11 - 8/14/11

   $ 700,000

8/15/11 - 8/21/11

   $ 800,000

8/22/11 - 8/28/11

   $ 900,000

8/29/11 - 9/4/11

   $ 1,000,000

9/5/11 - 9/11/11

   $ 1,100,000

9/12/11 - 9/18/11

   $ 1,200,000

9/19/11 - 9/25/11

   $ 1,300,000

9/26/11 - 11/2/11

   $ 1,400,000

On and after 11/3/11

   $ 1,500,000”

5. Events of Default. Section 10.1 of the Loan Agreement is hereby amended by
(a) deleting the “or; or” at the end of subsection (n) and replacing it with
“;”; (b) deleting the period at the end of subsection (o) of such Section and
replacing it with “; and”; and (c) adding the following new subsection at the
end of such Section:

 

3



--------------------------------------------------------------------------------

“(p) Borrower shall fail to consummate the refinancing of the Indebtedness
evidenced by the Senior Secured Notes by no later than October 15, 2011, on
terms and conditions acceptable to Agent and subject to and in accordance with
the Loan Agreement.”

6. Covenant Compliance and Testing.

6.1 Subject to the satisfaction of each of the conditions precedent set forth in
Section 12 hereof, Agent and Lenders hereby agree that, irrespective of
Borrower’s aggregate Excess Availability through and including September 29,
2011, Agent and Lenders shall not measure Borrower’s compliance with the Fixed
Charge Coverage Ratio set forth in Section 9.17 of the Loan Agreement for the
four consecutive fiscal quarter period ending June 30, 2011.

6.2 Subject to the satisfaction of each of the conditions precedent set forth in
Section 12 hereof, Agent and Lenders hereby agree that prior to September 30,
2011 Agent and Lenders shall not measure Borrower’s compliance with the covenant
set forth in Section 9.18 of the Loan Agreement with respect to the fiscal year
of Borrowers ending December 31, 2011; provided, however, that as of
September 30, 2011, except as Agent may otherwise agree in writing, all Capital
Expenditures of Borrower made during its fiscal year ending December 31, 2011,
shall be included in any determination of the compliance of Borrower with the
covenant set forth in such Section 9.18 with respect to its fiscal year ending
December 31, 2011.

6.3 In the event of the occurrence after the Amendment No. 9 Effective Date (and
after giving effect to Amendment No. 9) of a Default or Event of Default, Agent
shall not be limited in the testing of covenant compliance by the provisions of
section 6.1 and 6.2 above.

7. Amendment Fee. In addition to all other fees, charges, interest and expenses
payable by Borrowers to Agent and Lenders under the Loan Agreement and the other
Financing Agreements, in consideration of this Amendment No. 9, Borrower shall
pay to Agent, for the account of Lenders, an amendment fee in the amount of
$50,000, which fee shall be fully earned as of the date hereof. Agent may, at
its option, charge such amendment fee to the loan account of Borrower maintained
by Agent.

8. Additional Representations, Warranties and Covenants. Borrower represents,
warrants and covenants with and to Agent and Lenders as follows, which
representations, warranties and covenants are continuing and shall survive the
execution and delivery hereof, the truth and accuracy of, or compliance with
each, together with the representations, warranties and covenants in the other
Financing Agreements, being a continuing condition of the making of Loans by
Lenders (or Agent on behalf of Lenders) to Borrower:

8.1 Neither the execution, delivery and performance of this Amendment No. 9, or
any other Financing Agreements in connection herewith, nor the consummation of
the transactions herein or therein contemplated, are in contravention of law or
any indenture, agreement or undertaking to which Borrower is a party or by which
Borrower or its property are bound, or violates any provision of the Certificate
of Incorporation or By-Laws (or similar governing documents) of Borrower;

 

4



--------------------------------------------------------------------------------

8.2 No consent, approval or other action of, or filing with, or notice to any
Governmental Authority is required in connection with the execution, delivery
and performance of this Amendment No. 9;

8.3 This Amendment No. 9 has been duly executed and delivered by Borrower and
the agreements and obligations of Borrower contained herein constitute legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms;

8.4 All of the representations and warranties set forth in the Loan Agreement
and the other Financing Agreements, each as amended hereby, are true and correct
in all material respects on and as of the date hereof as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct in all material respects as of such date; and

8.5 No Default or Event of Default exists or has occurred and is continuing.

9. Conditions Precedent.

9.1 Agent shall have received an executed original or executed counterparts of
this Amendment No. 9, duly authorized, executed and delivered by each of the
respective parties hereto;

9.2 Agent shall have received an Affidavit of Execution and Delivery, in form
and substance satisfactory to Agent, duly authorized, executed and delivered by
Borrower;

9.3 Agent shall have received the amendment fee referred to in Section 10 hereof
or shall have charged the amount thereof to a loan account of Borrower; and

9.4 After giving effect to this Amendment No. 9 (including the covenant testing
provisions hereunder), no Default or Event of Default shall exist or have
occurred and be continuing.

10. Effect of this Amendment. This Amendment No. 9 constitutes the entire
agreement of the parties with respect to the subject matter hereof and thereof,
and supersedes all prior oral or written communications, memoranda, proposals,
negotiations, discussions, term sheets and commitments with respect to the
subject matter hereof and thereof. Except as expressly amended pursuant hereto,
no other changes or modifications to the Financing Agreements are intended or
implied, and in all other respects the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof. To the extent that any provision of the Loan Agreement or
any of the other Financing Agreements are inconsistent with the provisions of
this Amendment, the provisions of this Amendment shall control.

11. Further Assurances. Borrower shall execute and deliver such additional
documents and take such additional action as may be requested by Agent to
effectuate the provisions and purposes of this Amendment No. 9.

12. Governing Law. The rights and obligations hereunder of each of the parties

 

5



--------------------------------------------------------------------------------

hereto shall be governed by and interpreted and determined in accordance with
the internal laws of the State of Florida but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of Florida.

13. Binding Effect. This Amendment No. 9 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

14. Counterparts. This Amendment No. 9 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 9, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendment No. 9 by telecopier or other electronic method of transmission shall
have the same force and effect as delivery of an original executed counterpart
of this Amendment No. 9. Any party delivering an executed counterpart of this
Amendment No. 9 by telecopier or other electronic method of transmission also
shall deliver an original executed counterpart of this Amendment No. 9, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment No. 9 as to such
party or any other party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 9 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by merger to Wachovia Bank,
National Association, successor by merger to Congress Financial Corporation
(Florida), as Agent and a Lender By:  

 

Title:  

 

 

AGREED AND ACCEPTED: TRAILER BRIDGE, INC. By:  

 

Title:  

 

 

7